Motion granted, and the foEowing questions certified: 1. Did the Forest, Fish and Game Commissioner have legal power and authority to order this action to be brought? 2. Did the Forest, Fish and Game Commissioner have legal power and authority to compromise this action by accepting from defendants the deed which reserved to the defendants, grantors therein, the right to cut timber on the lands thereby conveyed? 3. Did the plaintiffs on the 4th day of January, 1909, the date of the deed given by defendants in settlement and compromise of this action, have a title to the lands thereby conveyed which under article VII, section 7, of the Constitution of the State of New York rendered void the reservation of timber rights contained in the deed of January 4, 1909, and the recognition of defendants’ title by the plaintiffs in said deed?